Citation Nr: 0727388	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a skin lesion on 
the forehead.

4.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus.

5.  Entitlement to a compensable initial disability rating 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970, including service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
January 2004 rating decision, the RO denied service 
connection for diabetes mellitus and for a skin lesion on the 
forehead.  In a February 2004 rating decision, the RO denied 
service connection for peripheral neuropathy of the upper and 
lower extremities, and for bilateral hearing loss.  In a June 
2005 rating decision, the RO granted service connection for 
diabetes mellitus, and assigned a 20 percent disability 
rating.  The RO granted service connection for hypertension, 
and granted a 0 percent, noncompensable disability rating.  
The RO granted service connection for peripheral neuropathy 
of the lower extremities, but denied service connection for 
peripheral neuropathy of the upper extremities.  The RO 
granted service connection for left ear hearing loss, but 
denied service connection for right ear hearing loss.

The issues of entitlement to higher initial ratings for 
diabetes mellitus and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with peripheral 
neuropathy of the upper extremities.

2.  Bilateral carpal tunnel syndrome and left finger tendon 
disorders manifested many years after service.

3.  Bilateral carpal tunnel syndrome and left finger tendon 
disorders are not related to events in service or to service-
connected diabetes mellitus.

4.  The veteran does not have disabling hearing impairment in 
his right ear.

5.  A half inch structure, described as a scar, was noted on 
the veteran's forehead at separation from service.

6.  A two centimeter structure, described as a plaque, is 
currently on the veteran's scalp.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred or aggravated in service, nor may peripheral 
neuropathy of the upper extremities be presumed to have been 
incurred in or aggravated by such service; peripheral 
neuropathy of the upper extremities is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2006).

2.  Right ear hearing loss was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).

3.  A lesion or plaque on the veteran's forehead was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
November 2002, June 2004, August 2004, and March 2006.  Those 
notices informed the veteran of the type of information and 
evidence that was needed to substantiate claims for service 
connection, to establish original and increased ratings, and 
to establish effective dates for benefits awarded.  With 
respect to the issues that the Board is presently deciding, 
VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran had VA medical examinations in 2003 and 2005.  
The veteran has had a meaningful opportunity to participate 
in the processing of those claims.  The Board finds that VA 
has adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Peripheral Neuropathy of the Upper Extremities

The veteran is seeking service connection for peripheral 
neuropathy of the upper extremities.  Service connection has 
been established for the veteran's diabetes mellitus.  The RO 
presumed service connection for diabetes mellitus based on 
the veteran's presumed exposure to herbicide agents during 
service in Vietnam.  The RO granted service connection for 
peripheral neuropathy of the lower extremities as secondary 
to the service-connected diabetes mellitus.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection for certain specified diseases, including 
acute and subacute peripheral neuropathy, may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange 
or another herbicide agent, service connection for acute or 
subacute peripheral neuropathy will be presumed if that 
disease becomes manifest to a degree of 10 percent disabling 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during service.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  For purposes of presumed 
service connection based on herbicide exposure, acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The service medical records associated with the veteran's 
claims file include the reports of service entrance and 
separation examinations, and notes from outpatient treatment 
on two occasions.  The service medical records do not show 
any complaints or disorders involving the upper extremities.

After service, private medical records reflect that the 
veteran had bilateral carpal tunnel release surgery in 1996.  
He also had release surgeries on tendons in his left hand in 
1998 and 2003.

In September 2002, the veteran submitted a claim for service 
connection for disabilities including diabetes mellitus.  On 
VA medical examination in April 2003, the veteran reported 
having been diagnosed with diabetes ten years earlier.  He 
denied having parasthesias or other neurological symptoms.

In October 2003, the veteran submitted a claim for service 
connection for peripheral neuropathy of the upper and lower 
extremities.  On VA examination in May 2005, the veteran 
reported that one year earlier he had left his long term work 
as a printing pressman, because complications of bilateral 
carpal tunnel syndrome, neuropathy, and other medical 
problems had made him unable to work.  He reported that he 
had chronic numbness and tingling in his hands, and that he 
had undergone tendon surgery on his left hand.  The examiner 
noted edema and stasis changes in the extremities.  The 
examiner's assessment was paresthesia in both hands, most 
likely secondary to symptoms of carpal tunnel syndrome.

There is no evidence that the veteran had any injury or other 
disorder of the upper extremities during service.  He has had 
bilateral carpal tunnel syndrome and finger tendon disorders 
that were treated many years after service.  There is no 
medical evidence linking those disorders to any injury or 
disease in service.  In addition, no medical professional has 
suggested any link between the veteran's hand disorder and 
his service-connected diabetes.

The RO has found, and evidence regarding the veteran's 
service shows, that the veteran's 1966 to 1970 service 
included service in Vietnam.  The veteran is presumed to have 
been exposed to an herbicide agent during service.  However, 
the veteran has not been diagnosed with peripheral neuropathy 
in his upper extremities.  With no such diagnosis, the 
provisions for presumptive service connection for peripheral 
neuropathy based on herbicide exposure do not apply in this 
case.  The preponderance of the evidence, then, is against 
direct, secondary, and herbicide-related bases for service 
connection for peripheral neuropathy of the upper 
extremities.



Right Ear Hearing Loss

The RO established service connection for hearing loss in the 
veteran's left ear.  He is seeking service connection for 
hearing loss in his right ear, as well.  Service connection 
for hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The veteran's service medical records do not show any hearing 
loss disability during service.  On private audiometric 
testing in April 2004, in the right ear, the auditory 
thresholds at each of the relevant tested frequencies was 25 
decibels or lower.  The speech recognition score in the right 
ear was 100 percent.  On VA audiometric testing in June 2005, 
in the right ear, the thresholds at each of the relevant 
tested frequencies was 20 decibels or lower, and the speech 
recognition score was 94 percent.  According to the test 
results, the hearing in the veteran's right ear does not have 
impairment that is considered a disability for VA benefits 
purposes.  As there is no current right ear hearing loss 
disability, the claim for service connection for such a 
disability is denied.

Skin Lesion on the Forehead

The veteran contends that he has a skin lesion on his 
forehead that first manifested during service, and has 
continued through the present.  As noted above, the veteran 
had service in Vietnam, and he is presumed to have been 
exposed to herbicide agents.  The skin disorders chloracne, 
other acneform disorders consistent with chloracne, and 
porphyria cutanea tarda are among the diseases for which 
service connection may be presumed if the disease becomes 
manifest to a degree of 10 percent disabling or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during service.

No abnormality of the head, face, neck, or scalp, nor of the 
skin, was noted on the report of the veteran's April 1966 
service entrance examination.  The two available service 
outpatient treatment notes do not address injury or disease 
of the skin.  The report of the veteran's April 1970 service 
separation examination contains a notation of a half inch 
scar on the veteran's forehead.

Records from private treatment of the veteran in August 2002 
note a pigmented lesion on the veteran's right scalp.  On VA 
examination in April 2003, the veteran reported that a lesion 
had developed on his scalp during or around the time he was 
in Vietnam.  He stated that over the years the lesion had 
remained the same, or possibly had increased slightly in 
size.  The examiner noted a hyperpigmented plaque, two 
centimeters by two centimeters, on the veteran's right scalp.  
The examiner stated that the etiology of the plaque was not 
clear, but that it was not typical of skin manifestations due 
to Agent Orange.

As the current skin abnormality on the veteran's right scalp 
has not been diagnosed as chloracne, another acneform 
disorders consistent with chloracne, or porphyria cutanea 
tarda, the provisions regarding herbicide exposure are not 
applicable.  The service separation examination documented an 
irregularity, described as a scar, on the veteran's forehead, 
that was not noted at entrance into service.  That finding is 
consistent with the veteran's claim that a skin irregularity 
has been present on his forehead since his service in 
Vietnam.  The descriptions of the area, as a scar and a 
plaque, differ; but the dimensions described, a half inch and 
two centimeters, are fairly similar.  Overall, the evidence 
plausibly supports the veteran's account.  Resolving 
reasonable doubt in the veteran's favor, the Board grants 
service connection for the skin lesion on the veteran's 
forehead.


ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to service connection for a skin lesion on the 
forehead is warranted.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is not warranted.  Entitlement to 
service connection for right ear hearing loss is not 
warranted.


REMAND

In the June 2005 rating decision, the actions taken by the RO 
included granting service connection for diabetes mellitus 
and hypertension, and assigning initial disability ratings of 
20 percent for diabetes mellitus and 0 percent for 
hypertension.  At the time of the June 2005 rating decision, 
the veteran had claims and appeals on several issues pending.  
The RO sent the veteran an appeal status election form, and 
asked him to complete it to clarify which issues he wished to 
appeal following the June 2005 rating decision.  The veteran 
completed the form and returned it in July 2005.  The issues 
that he stated that he still wanted to appeal included higher 
ratings for diabetes mellitus and hypertension.  Under the 
circumstances, the Board believes that the response from the 
veteran constituted a notice of disagreement with the ratings 
assigned for service-connected diabetes mellitus and 
hypertension.

The RO subsequently issued a supplemental statement of the 
case on other issues that the veteran appealed; but the RO 
has not issued a statement of the case with respect to the 
veteran's appeal of the initial ratings assigned for diabetes 
mellitus and hypertension.  See 38 U.S.C.A. § 7105 (West 
2002); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

With regard to the issues of entitlement 
to higher initial disability ratings for 
diabetes mellitus and for hypertension, 
the RO should take appropriate action in 
response to the July 2005 notice of 
disagreement in accordance with 38 C.F.R. 
§ 19.26, including issuance of a statement 
of the case so that the veteran may have 
the opportunity to complete an appeal by 
filing a timely substantive appeal if he 
so desires. .

Thereafter, if the RO receives a timely substantive appeal 
with respect to the diabetes mellitus and hypertension rating 
issues, the RO should return the case to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


